DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on February 10, 2022 for the patent application 16/579,606 originally filed on September 23, 2019. Claims 15 and 20-22 are amended. Claims 1-14 are canceled. Claims 23 and 24 are new. Claims 15-24 remain pending. The first office action of October 16, 2020 and second office action of May 7, 2021 are fully incorporated by reference into this office action.


Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are not sufficient to overcome the outstanding rejections under 35 USC 101. Therefore, the 35 USC 101 rejections are maintained for the reasons set forth below.
The amendments are sufficient to overcome the outstanding prior art rejections under 35 USC 102 and 35 USC 103. However, new prior art rejections under 35 USC 103 are applied to the claims, as set forth below.

Claim Objections
Claims 15-20 and 24 are objected to because of the following informalities: typographical errors.
Claim 15 recites the limitation “Monitoring, by a game device…” The Examiner reasonably believes the capitalization of the first letter of this limitation is a typographical error and should be corrected to “[[M]]monitoring, by a game device…” Appropriate correction is required. 
Claim 15 further recites the limitation “receiving, by a server, information from the game device that accomplishments of the one more game characters has occurred” (emphasis added). The Examiner reasonably believes the word “or” was inadvertently omitted and should be corrected to “receiving, by a server, information from the game device that accomplishments of the one or more game characters has occurred” (emphasis added). Appropriate correction is required. 
Dependent claims 16-20 and 24 are also objected to based on their respective dependencies to claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites the limitation “a game device” twice. The limitation is first introduced earlier in claim 15. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the game device”); or (2) are intended to be new limitations which ambiguously conflict with the previous 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 15 (Currently Amended) is directed to “a method” (i.e. a process) and claim 21 (Currently Amended) is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing access to procurement of video game related products,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations (based on exemplary Monitoring game play activities of play of one or more video games by a game player, in which one or more game characters are controlled by the game player based on user inputs, the game characters in and interacting with a virtual world; receiving information that accomplishments of the one more game characters has occurred; maintaining records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each of the plurality of different items of equipment; determining that the game play activities indicate attainment of a predetermined number, indicated by the reward level, of predetermined accomplishments utilizing one of the plurality of different items of equipment for the game character; and in response to determining that the game play activities indicate attainment of the predetermined number of predetermined accomplishments utilizing the one of the plurality of different items of equipment for the game character, making a video game related product offering available for procurement.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a game device” and “a server” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing access to procurement of video game related products,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
game device” and “a server” are claimed, these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 16-20 and 22-24 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 16-20 and 22-24 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to respective claims 15 and 21.
Therefore, claims 15-24 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Helava et al. (hereinafter “Helava,” US 2014/0274359) in view of Burkatovskiy (US 2019/0184289).
Regarding claim 15 (Currently Amended), Helava discloses a method for providing access to procurement of video game related products, comprising:
Monitoring, by a game device, game play activities of play of one or more video games by a game player, in which one or more game characters are controlled by the game player based on user inputs to a game device, the game characters in and interacting with a virtual world (Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar, and/or other identifying information… The performance and/or progression of the users 102 may be monitored and displayed to the users 102, where the performance/progression associated with the game 116 may be represented by an amount of points, an amount of currency (e.g., awards, trophies, dollars, chips, prizes, etc.), reaching or passing levels associated with the game 116, etc.”);
receiving, by a server, information from the game device that accomplishments of the one more game characters has occurred (Helava [0043], “criteria may occur or be satisfied while the users 102 are playing the game 116. Such criteria may relate to one of the users 102 achieving a certain score, obtaining a particular amount of points or currency, receiving a specific card or set of cards, hitting a particular set of reels, passing a level of the game 116, collaborating with a certain number of other users 102, and so on… By monitoring each of the multiple users 102 as they are playing the game 116, the content server(s) 108 may determine when one of the criteria has been satisfied,” criteria corresponding to accomplishments of the game characters are received by the content server);
…
determining that the game play activities indicate attainment of a predetermined number, indicated by the reward level, of predetermined accomplishments utilizing one of the plurality of different items of equipment for the game character (Helava [0061-0062], “users… may each be situated around… a virtual table… where each of the users 102 may be playing a game… the game 504 being played by each of the users 102 may be a card game 504 with each of the users 102 having a particular hand of cards. The game 504 may be any card game… each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played,” wherein units of points and/or currency won may be reasonably equated to “accomplishments” and cards received and played may be reasonably equated to “virtual equipment” for the game character, who is situated around a virtual table); and
in response to determining that the game play activities indicate attainment of the predetermined number of predetermined accomplishments utilizing the one of the plurality of different items of equipment for the game character, making a video game related product offering available for procurement (Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”; also Helava [0042], “The unlocked features… may allow the users 102 to play the game 116 at a higher performance level”).
Helava does not teach every limitation of maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each of the plurality of different items of equipment.
However, Burkatovskiy discloses maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each of the plurality of different items of equipment (Burkatovskiy Abstract, “Game rewards awarded to a user for using a particular item may be inversely related to the corresponding tier level of the particular item. Game rewards may comprise experience points, credits, levels, or the like.”).
Burkatovskiy is analogous to Helava, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each of the plurality of different items of equipment, as taught by Burkatovskiy, in order to provide a better and more satisfying experience to the players (Burkatovskiy [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 16 (Previously Presented), Helava in view of Burkatovskiy discloses that the video game related product offering is a different version of one of the one or more video games (Helava [0042], “The unlocked features… may allow the users 102 to play the game 116 at a higher performance level”).
Regarding claim 18 (Previously Presented), Helava in view of Burkatovskiy discloses that the video game related product offering comprises items for use in a one of the one or more video games (Helava [0045], “the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game”).
Regarding claim 20 (Currently Amended), Helava in view of Burkatovskiy discloses that the video game related product offering relates to the one of the plurality of different items of equipment (Helava [0062], “each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played”; also Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116,” players play with virtual currency and virtual cards, and may unlock offerings of game items associated with the game; It is further noted that the claim limitation only requires that the video game related product offering “relates to” the items of equipment. How the product offering “relates to” the items of equipment, including the strength of the relationship, is not specified. Therefore, under broadest reasonable interpretation, the game items associated with the game disclosed by Helava reasonably “relates to” the virtual cards used by the player character).
Regarding claim 21 (Currently Amended), Helava discloses a method for providing access to procurement of video game related products, comprising:
monitoring game play activities of play of one or more video games by a game player, in which one or more game characters are controlled by the game player based on user inputs to a game device (Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar, and/or other identifying information… The performance and/or progression of the users 102 may be monitored and displayed to the users 102, where the performance/progression associated with the game 116 may be represented by an amount of points, an amount of currency (e.g., awards, trophies, dollars, chips, prizes, etc.), reaching or passing levels associated with the game 116, etc.”);
…
Helava does not teach every limitation of determining that the game play activities indicate attainment of a predetermined accomplishment utilizing a predetermined weapon for the game character; and in response to determining that the game play activities indicate attainment of a predetermined accomplishment utilizing the predetermined weapon for the game character, making a video game related product offering related to the predetermined weapon available for procurement.
Helava does disclose determining that the game play activities indicate attainment of a predetermined accomplishment for the game character; and in response to determining that the game play activities indicate attainment of a predetermined accomplishment for the game character, making a video game related product offering related to the predetermined accomplishment available for procurement (Helava [0062], “each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played”; also Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”). However, Helava does not teach that the item used to attain the predetermined accomplishment is a predetermined weapon, or that the video game related product offering is related to the predetermined weapon.
Burkatovskiy discloses determining that the game play activities indicate attainment of a predetermined accomplishment utilizing a predetermined weapon for the game character; and in response to determining that the game play activities indicate attainment of a predetermined accomplishment utilizing the predetermined weapon for the game character, making a video game related product offering related to the predetermined weapon available for procurement (Burkatovskiy Abstract, “Game rewards awarded to a user for using a particular item may be inversely related to the corresponding tier level of the particular item. Game rewards may comprise experience points, credits, levels, or the like.”; also Burkatovskiy [0029], “a multiplayer game may be configured to only allow players to compete against other players using a preselected subset of game items corresponding to multiple tiers (e.g., only melee weapons corresponding to any tier, only pistols corresponding to the difficult tier 201c and/or very difficult tier 201d, or the like)”; also Burkatovskiy [0042], “game items higher on a hierarchy of tanks may have access to a more desirable crew or weapons, whereas game items lower on the hierarchy may have access to a less desirable crew or weapons. Such portions of the interactive application associated with the hierarchy of game items may be improved with game rewards such that, for example, a less desirable crew may be upgraded to become more powerful and/or useful”).
Burkatovskiy is analogous to Helava, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include determining that the game play activities indicate attainment of a predetermined accomplishment utilizing a predetermined weapon for the game character; and in response to determining that the game play activities indicate attainment of a predetermined accomplishment utilizing the predetermined weapon for the game character, making a video game related product offering related to the predetermined weapon available for procurement, as taught by Burkatovskiy, in order to provide a better and more satisfying experience to the players (Burkatovskiy [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 23 (New), and substantially similar limitations in claim 24 (New), Helava in view of Burkatovskiy discloses that the one or more video games consists of one video game, and the one or more game characters consist of one game character (Helava [0009], “while a particular user is playing a game, the performance and/or progression of that user with respect to the game may be monitored and displayed to the user”; also Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar”, each user plays one game character in one video game).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of Burkatovskiy, and in further view of Dhillon et al. (hereinafter “Dhillon,” US 2012/0244948).
Regarding claim 17 (Previously Presented), Helava in view of Burkatovskiy does not explicitly teach that the video game related product offering is a different video game than the one or more video games.
Helava discloses that the game feature unlocking module may offer a sale of features associated with the game (Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”). However, Helava does not explicitly state that the features associated with the game may be a different video game.
However, Dhillon discloses that the video game related product offering is a different video game than the one or more video games (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for… downloading premium games.”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to… game downloads,” accumulating points by playing games. The player may then exchange points for downloading other games).
Dhillon is analogous to Helava in view of Burkatovskiy, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy, to include that the video game related product offering is a different video game than the one or more video games, as taught by 
Regarding claim 19 (Previously Presented), Helava in view of Burkatovskiy does not explicitly teach that the video game related product offering comprises a video game at a discounted price.
However, Dhillon discloses that the video game related product offering comprises a video game at a discounted price (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for offers and rewards from sponsoring brands and LBS that can result in real world savings during shopping or downloading premium games”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to redemption of rewards, redemption of coupons, redemption of promotions, upgrades of coupons into premium offers by paying points and/or cash, direct rewards to members, sweepstakes for members, game downloads, access to celebrities to engage in SGC, and prizes for winning tournaments and contests”; also Dhillon [0078], “premium listings will also allow the ability for brands to discount the number of points for certain Standard offers as a promotional tool”).
Dhillon is analogous to Helava in view of Burkatovskiy, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy, to include that the video game related product offering comprises a video game at a discounted price, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of Burkatovskiy, and in further view of the game Dungeon Hunter 5 (hereinafter “Dungeon Hunter,” Non-Patent Literature).
Regarding claim 22 (Currently Amended), Helava in view of Burkatovskiy does not explicitly teach that the predetermined accomplishment utilizing the predetermined weapon for the game character is different than at least some predetermined accomplishments utilizing the predetermined weapon for game characters controlled by other game characters.
However, Dungeon Hunter discloses that the predetermined accomplishment utilizing the predetermined weapon for the game character is different than at least some predetermined accomplishments utilizing the predetermined weapon for game characters controlled by other game characters (Dungeon Hunter pages 6-7, “A recent addition to the Energy Marathons would be to kill a certain number of monsters using a specific weapon during raiding. The quest requirement is straightforward as the criteria is that you land the ‘finishing blow‘ on the monster using said weapon type,” Dungeon Hunter 5 being an online multiplayer game, the “predetermined accomplishment utilizing the predetermined weapon” being to “Kill X minions using specific Weapon in Stronghold Raids”).
Dungeon Hunter is analogous to Helava in view of Burkatovskiy, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy, to include that the predetermined accomplishment utilizing the predetermined weapon for the game character is different than at least some predetermined accomplishments utilizing the predetermined weapon for game characters controlled by other game characters, as taught by Dungeon Hunter, in order to motivate players to build up and use a variety of virtual equipment (Dungeon Hunter page 7). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on November 8, 2021 related to claims 15-24 are fully considered, but are not persuasive.

35 U.S.C. 101
The Applicant respectfully argues that there is “no basis for asserting that claims are directed to a judicial exception for being "partially analogous" to an exception found in another case.”
The Examiner respectfully disagrees.
It is first noted that the comparison of the claims with the Electric Power Group, LLC v. Alstom case is not the sole basis for determination that the claims are directed to a judicial exception.
The Examiner states that the claim limitations describe a process that is “partially analogous” to “collecting information, analyzing it, and displaying certain results of the collection analysis” from the Electric Power Group, LLC v. Alstom case because while the claimed inventions are not analogous, the ruling covers aspects that are relevant to the instant claim limitations.
Electric Power Group, LLC v. Alstom held that “collecting information, analyzing it, and displaying certain results of the collection analysis” is not patentable because the functions were stated in general terms, “without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.” The instant claims merely perform information collection (for example, the “monitoring,” “receiving,” and “maintaining… records of accomplishments” steps of claim 15), information analysis (for example, the “determining… attainment of a predetermined number” step of claim 15), and displaying certain results of the collection analysis (for example, “making a video game related product offering available for procurement” in claim 15). 
Therefore, while the claimed subject matter of Electric Power Group, LLC v. Alstom may not be fully analogous to the claimed subject matter of the present application, both are directed to “collecting information, analyzing it, and displaying certain results of the collection analysis,” which is central to the Electric Power Group, LLC v. Alstom ruling. As such, the argument is not persuasive. 
Therefore, the 35 U.S.C. 101 rejection of the claims is not withdrawn.

35 U.S.C. 102/103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Walling (US 2012/0315987) Virtual performance system
Choi (US 2015/0057089) Item combination method and system
Eatedali et al. (US 2019/0192977) Video game content aggregation, normalization, and publication systems and methods
Rodriguez Bravo (US 2020/0167814) Interactive loyalty rewards structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715               

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715